      Case 1:17-cv-03827-SJ-SJB Document 116 Filed 02/11/20 Page 1 of 2 PageID #: 1292




JAMES E. JOHNSON                           THE CITY OF NEW YORK                               RICHARD BAHRENBURG
Corporation Counsel                                                                           Assistant Corporation Counsel
                                         LAW DEPARTMENT
                                                100 CHURCH STREET
                                                NEW YORK, NY 10007

                                                                                    February 11, 2020

        Via ECF
        Honorable Sanket J. Bulsara
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, New York 11201

                               Benitez v. The City of New York, et al.
                               17-CV-3827 (SJ) (SJB)

        Your Honor:

               I am an Assistant Corporation Counsel in the Special Federal Litigation Division of the
        New York City Law Department and assigned to represent Defendants in the above-referenced
        matter. Defendants write, on behalf of all parties, to (1) request permission to extend the
        scheduling order so that the depositions of ADA Pomodore and former DA Ryan occur in March
        2020; and, (2) request that James Quinn be incorporated into the current stipulation regarding
        Monell discovery, subject to the below specifications.

                By way of background, the parties attended a status conference before Your Honor on
        January 16, 2020 to resolve multiple pending issues before the Court. At that conference, Your
        Honor ordered that all phase 1 depositions occur by the end of February. Due to scheduling
        conflicts, the former DA, Jack Ryan, is not available to complete his phase 1 deposition until
        March 2020. The parties have scheduled his deposition to occur on March 6, 2020, subject to
        the result of this application. Moreover, ADA Pomodore is not available for a deposition until
        March 2020 as well. The parties have scheduled her deposition for March 16, 2020, subject to
        the result of this application. In addition, Your Honor requested additional briefing on plaintiff’s
        request for materials related to the Bedi case. The parties are awaiting a decision from the Court
        on that outstanding dispute that may impact the deposition of ADA Pomadore, who was involved
        in the Bedi case, and possibly the deposition of Mr. Ryan. Accordingly, the parties respectfully
        request that the Court permit the completion of former DA Ryan and ADA Pomodore’s
        depositions in March 2020.
Case 1:17-cv-03827-SJ-SJB Document 116 Filed 02/11/20 Page 2 of 2 PageID #: 1293




        Additionally, defendants agreed to the deposition of James Quinn, despite plaintiff
 exceeding the allotted ten depositions, and agreed to include Mr. Quinn in the current stipulation
 regarding Monell discovery. Accordingly, the parties request that the Court amend the current
 Monell discovery stipulation endorsed by the Court on November 6, 2019 to include James
 Quinn, pursuant to the following terms:

     •   All terms in the stipulation will be equally applicable to James Quinn; and,

     •   James Quinn’s overall time-limit for deposition questioning will be 14 hours, with no
         day taking longer than 7 hours.

         Defendants thank the Court for its consideration herein.


                                                             Thank you,

                                                                     /s/

                                                             Richard Bahrenburg
                                                             Assistant Corporation Counsel

 CC: All Counsel
